Banke, Judge.
Appellant was convicted of selling drugs in violation of the Controlled Substances Act. Her sole enumeration of error on appeal concerns the denial of her motions for mistrial and challenges to the jurors because of one juror’s response to a question asked by appellant’s attorney. The question, posed to the prospective jurors collectively, was whether any panel member felt that because appellant had been indicted she was guilty of some offense. One member stated, "I claim about sixty-forty toward the guilt.” The member was excused for cause. The other jurors, upon questioning, indicated they would not be influenced by the remark. Curative *507instructions were not requested by appellant’s counsel, who stated that he felt such instructions "would not undo the damage.” Held:
Submitted April 15, 1980
Decided May 2, 1980
Jon Bolling Wood, for appellant.
William M. Campbell, District Attorney, Christopher A. Townley, Assistant District Attorney, for appellee.
The juror’s answer was responsive to counsel’s question and unlike the responses of the juror in Lingerfelt v. State, 147 Ga. App. 371 (249 SE2d 100) (1978), did not impermissibly place appellant’s character in issue. We note that the trial court charged that the indictment is not evidence and also properly instructed on the doctrine of reasonable doubt. For these reasons, it does not appear that the juror’s remark denied the appellant a fair trial.

Judgment affirmed.


McMurray, P. J., and Smith, J., concur.